The will of Thomas W. Eaton, deceased, probated in the Probate Court of Cook County, created a trust estate making Olive M. Eaton and Edward W. Eaton, trustees to manage same, to make certain payments to beneficiaries named, and on the death of the widow to divide the remainder equally among his son and four daughters. An inheritance tax was assessed on appraised value of $41,351.38, with an exemption therefrom of $30,000.00, at the rate of one per cent, making a tax of $313.51, to which was added interest of $33.94, a total of $345.45, which was paid on December 16, 1913. The widow, Olive M. Eaton, died on July 23, 1914, and the five children named by the testator survived her and took the remainder of the estate. Claim is now made for refund of the tax paid on the theory that the trust has failed, and that the states created by the will have now vested. Under the provisions of section 25 of the inheritance tax law, claimants are entitled to a refund. It is apparent that the values of the estates inherited by the several claimants are less than $20,000.00, and that in consequence no tax can be imposed, so that claimants should have refunded to them the entire amount paid, together with interest at three per cent from the date of payment. It is accordingly the judgment of this Court that the claimants, Edward W. Eaton, Charlotte G. Gardner, Marian A. Wade, Jessie M. Taylor, and Ethel B. Gassneck, be awarded the sum of $245.45, together with interest thereon at three per cent from September 16, 1913.